     Case 2:19-cr-00642-VAP Document 152 Filed 07/13/20 Page 1 of 4 Page ID #:3541

                                                                           FILED
                                                                  CLERK, U.S. DISTRICT COURT
 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX                                            JULY 13, 2020
     Assistant United States Attorney
 3   Chief, Criminal Division                          CENTRAL DISTRICT OF CALIFORNIA
     DANIEL J. O’BRIEN (Cal. Bar No. 141720)                         cc
                                                         BY: ___________________ DEPUTY
 4   Assistant United States Attorney
     Deputy Chief, Public Corruption & Civil Rights Section
 5   ELISA FERNANDEZ (Cal. Bar No. 172004)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
     JUDITH A. HEINZ (Cal. Bar No. 176264)
 7   Assistant United States Attorney
     Senior Trial Attorney, National Security Division
 8        1500 United States Courthouse
          312 North Spring Street
 9        Los Angeles, California 90012
          Telephone: (213) 894-2468/7383/7280
10        Facsimile: (213) 894-2927
          E-mail: daniel.obrien@usdoj.gov
11        E-mail: elisa.fernandez@usdoj.gov
          E-mail: judith.heinz@usdoj.gov
12
     Attorneys for Plaintiff
13   UNITED STATES OF AMERICA

14                           UNITED STATES DISTRICT COURT

15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

16   UNITED STATES OF AMERICA,                 No. CR 19-642-VAP
                                               No. CR 20-155-VAP *
17              Plaintiff,
                                               ORDER REVISING BRIEFING SCHEDULE
18                    v.                       AND CONTINUING SENTENCING HEARING
19   IMAAD SHAH ZUBERI,                        [UNDER SEAL]
20              Defendant.

21

22         For the reasons stated in the Stipulation to Revise Briefing
23   Schedule and Continue Sentencing Hearing filed on or about July 8,
24   2020, the Court ORDERS AS FOLLOWS:
25         1.    A defense motion related to potentially classified
26   information, if any, is to be filed on or before July 13, 2020.
27         2.    An opposition is to be filed on or before July 20, 2020.
28         3.    A reply, if any, is to be filed on or before July 27, 2020.
     Case 2:19-cr-00642-VAP Document 152 Filed 07/13/20 Page 2 of 4 Page ID #:3542



 1         4.    A hearing on said motion hearing will be held on August 10,

 2   2020, at 9:00 a.m.

 3         5.    The date by which the defendant must provide written notice

 4   to the Court and the government describing any classified information

 5   that he reasonably expects to disclose or cause to be disclosed under

 6   CIPA Section 5 (18 U.S.C. App. 3, § 5(a)) shall be continued from

 7   July 13, 2020 to August 31, 2020. If the defendant seeks additional

 8   discovery of classified information, the defendant will move for

 9   discovery concurrently with filing the Section 5 Notice; that is on

10   or before August 31, 2020.

11         6.    Per the Court’s May 11 and June 3, 2020 Orders (under

12   seal), if the United States Probation Office issues a supplemental

13   Presentence Investigation Report (“PSR”), the parties may file

14   responses to any Supplemental PSR no later than 14 days after its

15   issuance.

16         7.    The date by which both parties must file final sentencing

17   papers shall be continued from August 3, 2020 to September 14, 2020.

18         8.    The sentencing hearing date shall be continued from August

19   17, 2020, at 2:00 p.m. to September 28, 2020, at 9:00 a.m.

20         IT IS SO ORDERED.

21
      July 13, 2020
22
      DATE                                    HONORABLE
                                                   ABLE VIRGINIA A. PHILLIPS
                                              HONORA
                                                  RAB
                                                  RA
23                                            UNITED
                                                   D STATES DISTRICT JUDGE

24

25   Presented by:

26      /S/ Elisa Fernandez
      Elisa Fernandez
27    Assistant United States Attorney

28

                                             2
     Case 2:19-cr-00642-VAP Document 152 Filed 07/13/20 Page 3 of 4 Page ID #:3543

                                CERTIFICATE OF SERVICE
 1
           I, Sandy Ear, declare:
 2
           That I am a citizen of the United States and a resident of or
 3
     employed in Los Angeles County, California; that my business address
 4
     is the Office of United States Attorney, 312 North Spring Street,
 5
     Los Angeles, California 90012; that I am over the age of 18; and
 6
     that I am not a party to the above-titled action;
 7
           That I am employed by the United States Attorney for the
 8
     Central District of California, who is a member of the Bar of the
 9
     United States District Court for the Central District of California,
10
     at whose direction the service by email described in this
11
     Certificate was made that on July 8, 2020, I was caused to email the
12
     above-titled action, a copy of: Proposed Order to Revise Briefing
13
     Schedule and Continue Sentencing Hearing (Under Seal)
14
       ‫ ܆‬Placed in a closed envelope            ‫ ܆‬Placed in a sealed envelope
15       for collection and inter-                for collection and mailing
         office delivery, addressed as            via United States mail,
16       follows:                                 addressed as follows:

17     ‫ ܆‬By hand delivery, addressed as         ‫ ܆‬By facsimile, as follows:
         follows:
18
       ‫ ܈‬By Email, as follows:                  ‫ ܆‬By Federal Express, as
19                                                follows:

20     Thomas P. O’Brien, Esq.
       tobrien@bgrfirm.com
21

22     Ivy Wang, Esq.
       iwang@bgrfirm.com
23
       Evan Davis, Esq.
24     davis@taxlitigator.com
25
     at their last known email address.
26
           This Certificate is executed on July 8, 2020 at Los Angeles,
27

28
     Case 2:19-cr-00642-VAP Document 152 Filed 07/13/20 Page 4 of 4 Page ID #:3544

     California.    I certify under penalty of perjury that the foregoing
 1   is true and correct.
 2

 3
                                                  /s/ Sandy Ear
 4                                               SANDY EAR
                                                 Legal Assistant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
